Citation Nr: 9915431	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  94-46 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for papillitis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
March 1992.

This case was previously before the Board in September 1997 
at which time it was remanded in order to obtain additional 
information.  After such information was obtained, the 
regional office continued its prior denial of the veteran's 
claim, and the case was returned to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The regional office has obtained all necessary evidence 
for an equitable disposition of the veteran's claim.

2.  Papillitis was not present in service.

3.  Papillitis was manifested to a compensable degree within 
one year of discharge from service.


CONCLUSION OF LAW

Papillitis may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that this disability had its inception 
in service.  He contends, in the alternative, that such 
disability was manifested to a compensable degree within one 
year of discharge from service.  It was diagnosed on numerous 
occasions at VA medical facilities between 1992 and 1998.

I.  Background

Service medical records fail to show that papillitis was 
found or diagnosed during service.  These medical records 
indicate that the veteran was treated on different occasions 
during service for conjunctivitis.  In February 1984, he 
complained of blurry vision.  On annual periodic physical 
examinations in October 1984 and July 1989, corrected visual 
acuity was 20/20 bilaterally.  The veteran was treated for a 
viral illness, which resolved, in June 1990.  The veteran was 
discharged, pursuant to a Medical Board, due to a conversion 
disorder.

On a Department of Veterans Affairs (VA) examination in June 
1992, there were no complaints or abnormal findings relating 
to the eyes.  In a rating in July 1992, the veteran was 
granted service connection for various disabilities, 
including a conversion reaction with anxiety.  This 
disability was evaluated as 30 percent disabling, effective 
from April 1, 1992, and 100 percent disabling from July 29, 
1992.

In July 1992, the veteran was hospitalized for various 
complaints, including double and blurred vision of six 
months' duration.  He also had psychosomatic complaints.  On 
physical examination, there was a slightly decreased lateral 
gaze in the right eye.  Visual fields were satisfactory.  The 
fundi were not adequately visualized at first, but when 
reexamined, there were blurred optic disks.  Visual acuity 
was 20/100 in the right eye, and 20/50 in the left.  His 
sedimentation rate was elevated.  The diagnoses were 
conversion reaction and papillitis.

While hospitalized, the veteran had various tests to 
determine the etiology of the papillitis.  Results from the 
various examinations were equivocal, but the papillitis 
slowly improved while on Prednisone.  He was discharged from 
the hospital in early September 1992 with the diagnoses of 
conversion disorder and papillitis.
The veteran was hospitalized a few days later in September 
1992 because he became agitated and out of control.  He 
improved, and was discharged from the hospital in early 
October 1992 with the diagnoses of psychotic disorder and 
papillitis.

On a VA examination in January 1993, it was noted that the 
veteran was currently being worked up in ophthalmology and 
neurology for bilateral papillitis.  Corrected visual acuity 
was 20/50 bilaterally.

Subsequent VA outpatient treatment reports show continued 
complaints involving the eyes, and diagnoses of papilledema 
and papillitis, of unknown etiology.

Pursuant to the Board's remand of September 1997, a special 
VA eye examination in December 1997 showed corrected vision 
of 20/30, and 20/40.  The veteran's chief complaint was 
blurred vision, and it was noted that the veteran's ocular 
history included chronic papilledema/papillitis.  

Examination of the eyes showed numerous pertinent findings.  
The diagnosis was chronic papillitis, and decreased acuity 
and field loss consistent with papillitis.  The examiner 
indicated that the veteran had had extensive evaluations for 
the etiology of the papillitis in the past, but all testing 
had been normal.  The examiner indicated that there was no 
evidence of the disease while in service, or "within one year 
of discharge related to papillitis or possible cause of 
papillitis."

II.  Analysis

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and an organic disease of the central 
nervous system becomes manifest to a degree of 10 percent 
within one year of discharge from service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Papillitis is defined as a disease entity manifested by 
inflammation or infarction of that portion of the optic nerve 
visible ophthalmoscopically.  The optic nerve is a cranial 
nerve and thus part of the central nervous system.  Thus, 
papillitis is an organic disease of the central nervous 
system.  A veteran who develops papillitis is entitled to the 
presumption of service connection, if such disability is 
manifested to a compensable degree within one year of 
discharge from service.

In this case, the evidence fails to show any complaints, 
findings, or diagnoses indicative of papillitis during 
service.  However, papillitis was manifested to a compensable 
degree approximately four months after discharge from 
service.  This disability is chronic in nature, as it has 
been manifested at various times, but persistently, between 
July 1992 and the VA examination in December 1997.

While the VA examiner in December 1997 indicated that the 
disability was not manifested within one year of discharge 
from service, this is clearly erroneous, as shown by the VA 
hospital and VA outpatient treatment reports in 1992 and 
1993.  While the etiology of the disability is not clear, the 
etiology of a disability is not a necessary criterion for 
service connection.  Unless an intercurrent cause is clearly 
established, service incurrence of the disability must 
presumed if it is manifested to a compensable degree within 
one year of discharge from service.  The veteran's papillitis 
meets these criteria, and service incurrence of such 
disability is presumed under current laws and regulations.  
Accordingly, service connection for papillitis is warranted.


ORDER

Entitlement to service connection for papillitis is 
established.  The benefit sought on appeal is granted.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

